EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Machetta on 27 April 2022.

The application has been amended as follows: 
Claim 1, last paragraph:
“a deflector positioned in the separator section above the opening of the nozzle in a transverse relationship to the vessel body, the deflector obstructing axial flow of the hydrocarbon feed, hydrogen, and reaction products from the nozzle into the separator section, wherein the deflector redirects a majority of the , hydrogen, and reaction products toward a wall defining the vessel body.”

Claim 9, lines 12-14:
“a separator section formed in the vessel body, the separator section configured to form the substantially gas stream and the substantially non-gas stream, and”

Claim 9, lines 19-24:
“re-directing flow from the nozzle to a wall forming the vessel using a deflector plate positioned in the vessel, the deflector being positioned in the separator section above the opening of the nozzle in a transverse relationship to the vessel body, the deflector obstructing axial flow of the hydrocarbon feed, hydrogen, and reaction products into the separator section, wherein the deflector redirects a majority of the hydrocarbon feed toward the wall, and”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim amendments submitted by Applicant on 14 April 2022, together with the above examiner’s amendments, are considered to distinguish over the prior art. Regarding claims 1 and 9, the prior art of record does not disclose or suggest the claimed reactor configuration comprising a vessel body, a reactor section within the vessel body, and a separator section within the vessel body, wherein a nozzle separates the reactor section from the separator section and, above an opening of the nozzle in the separator section in a transverse relationship with the vessel body is a deflector which obstructs axial flow and redirects a majority of the hydrocarbon feed, hydrogen, and reaction products toward a wall of the vessel body.
This configuration is distinguished over the modifying reference, Gauthier, which discloses separation means 400, which may be a plate (see Fig. 3; [0076]-[0077]). However, it is readily apparent from Fig. 3 of Gauthier that the configuration of the nozzle and deflector are not as claimed. The prior art does not appear to provide a suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the specifically claimed embodiment.
Claim 4 has been amended to independent from, the limitations of which were previously indicated as containing allowable subject matter. In particular, the prior art does not teach or suggest wherein the deflector is a curved tubular member connected to the second outlet (represented by 58 in Fig. 3). This is a feature which is considered to patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772